Citation Nr: 0115420	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 3, 1996, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU) by reason 
of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and wife.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1994 rating action rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein entitlement to a total 
disability rating due to individual unemployability resulting 
from service connected disability (TDIU) was denied.  During 
the pendency of this appeal, entitlement to TDIU was 
established by means of a May 1998 hearing officer decision 
which assigned an effective date of June 3, 1996.  The 
veteran appeals the assignment of this effective date.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Entitlement to a total disability rating due to 
individual unemployability was denied by the Board by means 
of a May 1989 decision.

3.  An informal claim for TDIU benefits was received by VA on 
October 26, 1990.

4.  Prior to June 3, 1996, the veteran had established 
service connection for several disabilities to include: a 
lumbar back disability, rated as 40 percent disabling 
effective January 11, 1980; a right knee disability rated as 
40 percent disabling from May 1, 1988; a cervical spine 
disability, rated as 10 percent disabling from January 11, 
1980; and a dorsal spine disability, rated as noncompensable 
from January 11, 1980.  His combined service connected 
disability rating of 70 percent, prior to June 3, 1996.   

5.  A September 17, 1992, VA outpatient treatment record 
shows that the veteran was unemployable due to his service 
connected right knee disability as well as his nonservice 
connected right femur and left knee disabilities.
 

CONCLUSION OF LAW

The criteria for an effective date of September 17, 1992, for 
the award of a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities (TDIU) are met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of a statement of the case 
and a supplemental statement of the case that have been 
issued during the appellate process.  See VCAA § 3(a), at 
2096-97 (to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

A November 1990 VA outpatient treatment record indicates that 
the veteran reported low back and left knee pain.  He 
reported no problems with his right knee.   He was using a 
brace on his right knee for feeling of added "security."  
His back pain was relieved by simultaneous compression on his 
abdomen and buttocks.  

On September 17, 1992, the veteran sought treatment at a VA 
medical facility for, inter alia, his service connected right 
knee disability.  The examiner noted that there was no 
movement of the right knee.  Slight varus was noted at the 
right knee area was noted.  The veteran was also treated at 
the time for nonservice connected degenerative joint disease 
of the left knee with range of motion from 10 degrees to 120 
degrees with crepitance and pain.  The examiner noted that 
the veteran was unfit for work.  

An April 1993 VA outpatient treatment record shows that the 
veteran complained of pain in both knees.  He used a crutch 
to ambulate and was unable to bear his full weight.  He was 
observed to have crepitus.  X-ray evidence showed moderate 
degenerative joint disease with calcification.  

A July 1994, VA medical certificate shows that the veteran 
reported continuous neck and back pain.  

In July 1994, the veteran appeared at a personal hearing 
before RO hearing personnel.  He testified that he had last 
worked as a municipal driver in November 1968.  Prior to 
employment as a driver, the veteran was a self employed 
mechanic.  He indicated that he has had operations on his 
left leg, right knee, and back.  He reported difficulty 
walking, standing, and getting out of bed.  He stated that he 
had a wheelchair; however, he was unable to use it at times 
as it was would not fit in his wife's automobile. The 
veteran's wife testified that he had constant pain in his leg 
and back and that she had to help him get dressed.  She 
stated that her daily routine consists of helping him all the 
time due to these conditions.  She reported that she drives 
him to his medical appointments and does all the shopping.  

In August 1994, the RO conducted a social and industrial 
field survey.  The veteran indicated that his main complaint 
was having a constant pain all over his body.  He alleged 
that this pain made him anxious and depressed.  He stated 
that he could not sit for a long period of time as his 
physical condition caused great pain.  He reported that he 
used crutches and a wheelchair to ambulate.  He used the 
wheelchair to relieve pain on his right knee.  Two of the 
veteran's neighbors stated that he is not home much of the 
time and that when he is at home, he spends many hours seated 
in his wheelchair in the house balcony.  No evidence of 
industrial activity was found.  

In August 1994, the veteran was afforded a VA spine 
examination.  The examiner noted that veteran reported that 
he fell during basic training and landed on both knees.  He 
subsequent underwent a right knee arthroscopy with meniscus 
repair in 1953.  While working for a municipal government in 
1968, he received trauma to his right knee while driving a 
car.  He was hospitalized and treated with follow up physical 
therapy lasting for approximately one year.  In 1969, a right 
knee patellectomy was performed.  Due to osteoarthritis, a 
right knee fusion was performed in 1971.  He subsequently 
underwent a meniscus repair of the left knee.  In 1988, he 
was involved in an automobile accident in which he sustained 
a fracture of the right femur which was treated with open 
reduction and internal fixation.  A bone scan conducted in 
June 1993 revealed generalized osteoarthritis.  In addition, 
a myelogram revealed L4-L5 herniated nucleus pulposus.  The 
veteran reported total back pain with radiation to both legs 
associated with numbness, cramps, paresthesia, and weakness.  
He referred limitation of motion of the right knee with 
severe pain and radiation to all of his leg.  He also 
referred locking of the left knee with pain and radiation to 
all of his leg associated with numbness, paresthesia, and 
cramps.  The examiner noted that there were no postural 
abnormalities of the veteran's back.  A fixed deformity of 
the right leg with knee fusion and an inability to flex the 
right knee is indicated.  In addition, tenderness to 
palpation of the cervico-dorso-lumbosacral paravertebral 
muscles was observed.  Range of motion o the lumbosacral 
spine was recorded as follows: 20 degrees of forward flexion, 
15 degrees of backward extension, and 10 degrees of right and 
left lateral flexion and right and left rotation.  The 
examiner noted that there was "exquisite pain and objective 
evidence of pain on motion in all movements of the 
lumbosacral spine.  The veteran had a positive straight leg 
raising in both legs and severe muscle atrophy of all muscles 
of both legs.  His right leg was 2 inches shorter than his 
left.  Pertinent diagnoses were status post right knee fusion 
1971 due to severe osteoarthritis, left knee osteoarthritis, 
generalized osteoarthritis by bone scan, severe clinical 
lumbosacral polyradiculopathy, cervico-dorso-lumbosacral 
paravertebral myositis, and severe right leg discrepancy.  

An August 1994 VA joint examination report indicates that the 
veteran had a severe right knee genu varus deformity.  
However, no swelling of the right knee was noted.  

In July 1997, the veteran was afforded another hearing before 
RO personnel.  He stated that he had not worked since 1968 
due to his back disability.  He indicated that he had 
difficulty bending his neck.  He testified that he his daily 
activities are restricted due to his service connected 
disabilities.  

II.  Analysis

The veteran also contends that an effective date prior to 
June 3, 1996, is warranted for the grant of TDIU benefits.  
After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence, and his 
claim is granted.

Regulations pertaining to the determination of effective 
dates for the award of disability compensation by VA 
stipulate that the effective date for the granting of such 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2000); see also 38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 2000).  However, these regulations also 
stipulate that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, provided that the claim is received 
within one year of that date; if the claim is not received 
within one year of that date, the appropriate effective date 
is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable. 38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Entitlement to individual 
unemployability must be established solely on the basis of 
impairment from service- connected disabilities. 38 C.F.R. 
§ 3.341(a).  Neither disability from nonservice-connected 
disabilities or due to advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19.  

Entitlement to TDIU benefits was denied by a previous Board 
decision of May 1989.  This decision is final.  

Prior to June 3, 1996, the veteran had established service 
connection for several disabilities to include: a lumbar back 
disability, rated as 40 percent disabling effective January 
11, 1980; a right knee disability rated as 40 percent 
disabling from May 1, 1988; a cervical spine disability, 
rated as 10 percent disabling from January 11, 1980; and a 
dorsal spine disability, rated as noncompensable from January 
11, 1980.  Prior to June 3, 1996, he had a combined service 
connected disability rating of 70 percent, effective May 1, 
1988.  

Prior to June 3, 1996, the veteran also had the following 
nonservice connected disabilities:  schizophrenia, rated as 
70 percent disabling; status post left knee replacement, 
rated as 60 percent disabling; hepatitis, rated as 
noncompensable; and a genitourinary condition, rated as 
noncompensable. 

By means of a May 1998 rating action, a 60 percent disability 
evaluation was assigned for the veteran's lumbar spine 
disability, effective June 3, 1996, the date of claim.  A 50 
percent disability evaluation was assigned for the veteran's 
right knee disability, effective June 3, 1996, the date of 
claim.  The veteran's combined service connected disability 
rating was increased to 80 percent, effective June 3, 1996.  
In addition, the May 1998 rating action also awarded TDIU 
benefits effective January June 3, 1996.  The veteran appeals 
the assignment this effective date for TDIU benefits.  

As the evidence prior to June 3, 1996, shows that the veteran 
had two separate service connected disabilities rated at 40 
percent with a combined service connected disability rating 
of 70 percent effective May 1, 1988, the Board finds that the 
veteran has continually satisfied the percentage requirement 
of 38 C.F.R. § 4.16(a) since May 1, 1988.  

Subsequent to the May 1989 Board decision, the most recent 
final decision with respect to entitlement to TDIU benefits, 
the earliest evidence of record which shows that the veteran 
was requesting a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is found in a VA From 21-4138, 
Statement in Support of Claim, received on October 26, 1990.  
Wherein the veteran expressed his desire "to establish issue 
of unemployability due to my service connected 
disabilities."  Accordingly, the Board finds that the 
October 26, 1990, communication represents an informal claim 
for TDIU benefits.  See 38 C.F.R. § 3.155.  

In February 1992, the RO furnished the veteran with a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  The veteran submitted a completed 
application for TDIU benefits in March 1992.  The Board finds 
that the date of receipt of the informal claim, i.e. October 
26, 1990, is the date of the veteran's claim of entitlement 
to TDIU benefits as there is no earlier evidence of record 
that could be considered as a claim, either formal or 
informal, for TDIU benefits.  See 38 C.F.R. § 3.155(a) (Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.)

In determining that October 26, 1990, is the appropriate date 
of claim, the Board has considered VA medical reports dated 
prior to October 1990.  The Board finds that none of the VA 
treatment records constitute an "informal claim" for TDIU 
benefits, as they do not identify a benefit sought with 
regard to that claim.  Similarly, these records do not 
indicate that the veteran felt as though he was totally 
disabled due to his service-connected disabilities.  
Therefore, the Board finds that the VA outpatient treatment 
records do not constitute an informal claim.  

Having determined that October 26, 1990, is the date of 
receipt of the veteran's claim for TDIU benefits, it is now 
incumbent on the Board to ascertain the "date entitlement 
arose."  38 C.F.R. § 3.400(o)(1).  The Board notes that the 
pertinent regulations provide for an effective date prior to 
the date that the claim for TDIU benefits was received, if 
evidence dated within one year prior to the date of receipt 
shows that an award of such compensation is warranted; in 
such instances, the date of such evidence, and not the date 
of receipt, is the appropriate effective date.  

After a review of the evidence, the Board finds that 
September 17, 1992, is the date earliest date as of which it 
is factually ascertainable that the veteran was entitled to 
TDIU benefits.  The VA outpatient treatment record dated on 
this date shows that the veteran sought treatment for his 
service connected right knee disability as well as his 
nonservice connected right femur and left knee disabilities.  
The veteran was noted to have no movement in his right knee 
with a slight varus at the knee level.  He was found to be 
unfit to work.  Although the examiner did not specifically 
exclude the contribution of the veteran's nonservice 
connected disabilities when rendering this opinion, the Board 
finds that there is as approximate balance in the evidence 
for and the evidence against, a finding that the veteran was 
unemployable to due to service connected disabilities on 
September 17, 1992.  Accordingly, the Board finds that, 
giving the veteran the benefit of the doubt, the criteria for 
TDIU benefits were met on September 17, 1992.

While the evidence, as set forth above, shows that 
entitlement to TDIU benefits was met on September 17, 1992, 
the evidence prior to this date does not show that the 
veteran was unemployable due solely to service connected 
disorders.  On the contrary, while a November 1990 VA 
outpatient treatment record indicates that the veteran 
reported low back pain, he reported no problems with his 
right knee.   He was using a brace on his right knee for 
feeling of added "security." 

Pursuant to the above findings, the Board finds that 
September 17, 1992, is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred.  This date is later than the date of receipt of the 
veteran's claim (i.e., October 26, 1990).  Accordingly, the 
Board finds that the criteria for entitlement to TDIU 
benefits effective September 17, 1992, are met; to this 
extent, the veteran's claim is granted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.16 
(2000).



ORDER

An effective date of September 17, 1992, for the award of 
TDIU benefits is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

